 In the Matter of THE GALION IRON WORKS & MFG. Co.andLODGE 1151,INTERNATIONAL ASSdCIATION OF MACHINISTS, AND LOCAL 169, INTER-NATIONAL MOLDERS AND FOUNDRY WORKERS UNION (BOTH AFFILIATEDWITH THE A. F. OF L.)Case No. R-2878.Decided September 3, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. Hugh E. SperryandMr. Harry L. Lodish,for the Board.Mr. Ralph E. BoydandMr. Robert Burden,of Galion, Ohio, for theCompany.Mr. R. D. Rw t,ofMansfield, Ohio, for Lodge 1151, InternationalAssociation of Machinists.Mr. Earl E. Houseberg,of Galion, Ohio, for Local 169, InternationalMolders and Foundry Workers Union.Mr. Ralph S. Clifford,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 3, 1941, Lodge 1151, International Association of Machin-ists,and Local 169, International Molders and Foundry WorkersUnion, herein collectively called the Union, filed with the RegionalDirector for the Eighth Region (Cleveland, Ohio) a petition allegingthat a question affecting commerce had arisen concerning-the repre-sentation of employees of The Galion Iron Works & Mfg. Co., hereincalled the Company, engaged in the manufacture of graders, rollers,and other road machinery, at Galion, Ohio, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 31, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for an35 N. L. R. B., No. 32.154 THE GALION IRON WORKS & MFG. CO.155appropriate hearing upon clue notice.On July 30,1941, the Company,the Union, and the Regional Director entered into it "STIPULATIONFOR CERTIFICATION UPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on August 5, 1941, under the direction and supervision of theActing Regional Director among all foundry, machine shop, andproduction employees of the Company who were on its pay roll forthe period ending July 15, 1941, exclusive of foremen, supervisors,clerical workers, timekeepers and rate setters, to determine whethersaid employees desire to be represented for the purposes of collectivebargaining by the Union.On August 6, 1941, the Acting RegionalDirector issued and duly served upon the parties his Election Reporton the ballot.No objections to the conduct of the ballot or the Elec-tion Report have been filed by any of the parties.In his Election Report, the_Acting Regional Director reported a'sfollows, concerning the balloting and its results :Total eligible to vote______________________________________290Total ballots cast -------------- -----------------------------279Total ballots challenged___________________------------------------------------0Total blank ballots_______________________________________0Total void ballots________________________________________0Total valid votes cast_____________________________________279Votes cast for Lodge 1151, International Association of Ma-chinists and Local 169, International Molders and FoundryWorkers Union (A. F. of L.) ----------------------------171Votes againstLodge 1151,International Association of Ma-chinists and Local 169,International Molders and FoundryWorkers Union (A. F. of L.) ----------------------------108Upon the basis of the stipulation, the Election Report, and, theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Galion Iron Works & Mfg. Co., Galion,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All foundry, machine shop, and production employees of theCompany, exclusive of. foremen, supervisors, clerical workers, time-keepers and rate setters, constitute a, unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.Lodge 1151, International Association of Machinists and Local169, International Molders and Foundry Workers Union, both affil-iated with the American Federation of Labor, have been designated 156DECISIONS OF NATIONAL LABOR RELATIONS BOARD,and selected by a majority of the employees in the above unit as theirrepresentative for the purposes of collective bargaining and is theexclusive representative of all the employees in said unit, within themeaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT IS HEREBY CERTIFIED that Lodge 1151, International AssociationofMachinists and Local 169, International Molders and FoundryWorkers Union, both affiliated with the American Federation ofLabor, have been designated and selected by a majority of all foundry,machine shop, and production employees of The Galion Iron Works& Mfg. Co., Galion, Ohio, exclusive of foremen, supervisors, clericalworkers, timekeepers and rate setters, as their representative for thepurposes of collective bargaining, and that pursuant to the provisionsof Section 9 (a) of the Act, Lodge 1151, International Association ofMachinists and Local 169, International Molders and FoundryWork-ers Union, both affiliated with the American Federation of Labor, isthe exclusive 'representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.